Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 2/25/2021 with respect to claims 2-16 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-16 has been withdrawn. 
Examiner acknowledges that claim 1 has been cancelled and claim 13 has been rewritten into independent form/ Claims 2, 3, 6-10 and 12 now depend from claim 13.
Claim 11 has also been rewritten into independent form.
Claim 14 has been amended to include the limitations of claim 13.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 2-16 are allowed.
The most pertinent prior arts are Stock in view Vandapel. As to claims 13 and 14, which has been rewritten in independent form, the prior arts are silent regarding the limitation “obtaining a cleaning and/or maintenance reminder for the component based on the obtained pollution condition, wherein the information includes the cleaning and/or maintenance reminder.” A similarly worded limitation can be seen in claim 14. There is no evidence within the prior arts which anticipate nor render the aforementioned limitation. For this reason and those presented in the final office action mailed 12/1/2020, claims 2-16 are distinguishable from the prior arts and therefore are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863